Side Letter Agreement


This Side Letter Agreement (the “Agreement”), dated as of July 14, 2009, is made
by and among RINO International Corporation, a Nevada corporation (the
“Company”), and Blue Ridge Investments LLC (“Blue Ridge”). Reference is made to
that certain Securities Purchase Agreement, dated September 27, 2007, by and
among the Company, Innomind Group Limited, Dalian Innomind Environment
Engineering Co., Ltd. (“WOFE”), Dalian RINO Environmental Engineering Science
and Technology Co., Ltd. (“Dalian Rino”, and together with WOFE and the Company,
collectively, the “Rino Group”) and the investors signatories thereto, as
amended (the “Securities Purchase Agreement”).


WHEREAS, pursuant to Section 4.13 of the Securities Purchase Agreement, Blue
Ridge has the right to designate one member to the Board of Directors of the
Company or, at Blue Ridge’s option, of WOFE or of Dalian Rino and the Rino Group
is required to take, all necessary corporate and other action to have any such
designee elected to the Board of the Company, WOFE or Dalian Rino, as applicable
within 10 business days of receipt of a request to cause such designee to be
elected (the “Board Designation Right”); and
 
WHEREAS, as of the date hereof, Blue Ridge has not exercised the Board
Designation Right and the parties hereto desire to replace Blue Ridge’s Board
Designation Right with a board observation right under the terms and conditions
provided in this Agreement.
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and Blue Ridge agree as
follows:
 
Commencing on the date hereof, Blue Ridge hereby waives and relinquishes the
Board Designation Right in exchange for a Board Observation Right as follows:
for so long as Blue Ridge shall hold 100,000 shares of the Company’s common
stock, par value $.0001 per share, it shall be entitled to have one
representative of it attend all meetings of the Board of Directors of the
Company in a nonvoting observer capacity and to be notified of all meetings of
the Company's Board of Directors; provided, that Blue Ridge shall, and shall
cause each of its representatives who may have access to any of the information
made available at any meeting of the Company's Board of Directors or provided by
the Company to its Board of Directors, agree to be subject to the Company’s
Policy Statements on Non-public Information Disclosure and Communications in
substantially the form attached hereto as Exhibit A, which policy statements
shall hereby be incorporated as part of this Agreement; provided further, that
the Company reserves the right not to provide information to Blue Ridge or its
representatives and to exclude them from any meeting or portion thereof if
attendance at such meeting by them would adversely affect the attorney-client
privilege between the Company and its counsel or if any of Blue Ridge or its
representatives is or becomes a competitor, or affiliated in any manner with a
competitor, of the Company.
 
 
RINO International Corporation
Side Letter Agreement with Blue Ridge Investments LLC
 
 
 

--------------------------------------------------------------------------------

 
 
All notices, requests, demands, and other communications provided herein shall
be in writing, shall be delivered by hand or by first-class mail, facsimile, or
electronic mail and shall be sent to the parties hereto at their respective
addresses, facsimile numbers or electronic mail addresses set forth below their
respective signatures on the signature pages.
 
All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by and construed and enforced
in accordance with the internal laws of the State of New York, without regard to
the principles of conflicts of law thereof.


This Agreement may be executed in two or more counterparts, all of which when
taken together shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other party, it being understood that both parties need not sign the same
counterpart.  In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original thereof.
 
 
RINO International Corporation
Side Letter Agreement with Blue Ridge Investments LLC
 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have executed and delivered this Side Letter
Agreement as of the date first written above.




RINO INTERNATIONAL CORPORATION




By:_________________________________
Name:  Zou Dejun
Title:  Chief Executive Officer
Date of Signature: _____________________


Attn: 
Qiu Jianping

Address: 
11 Youquan Road, Zhanqian Street,

Jinzhou District, Dalian,
People’s Republic of China 116100
Email: 
aqiu@rinogroup.com

Phone: 
011 86 411 8766 2700



 
BLUE RIDGE INVESTMENTS, LLC




By:_________________________________
Name:
Title:


Attn:  RINO 0807 Deal Team. 
Email: ISSG@bankofamerica.com
Fax +1-212-377-7972,
 
 
 

--------------------------------------------------------------------------------

 
 
RINO INTERNATIONAL CORPORATION

--------------------------------------------------------------------------------

POLICY STATEMENTS ON
NON-PUBLIC INFORMATION DISCLOSURE AND COMMUNICATIONS




July 2009


I. 
PURPOSE

 
The purpose of this policy (hereinafter the “Policy”) of RINO International
Corporation (the “Company”) is to comply with federal and state securities laws
governing (a) trading in Company securities while in the possession of "material
nonpublic information" concerning the Company, and (b) tipping or disclosing
material nonpublic information to outsiders, and in order to prevent improper
insider trading or tipping by any of its directors, officers and employees,
their family members, and specially designated outsiders who have access to the
Company's material nonpublic information.
 
II. 
SCOPE

 
A.
This policy shall be applicable to all directors, officers and employees of the
Company, their family members and certain outsiders who have access to material
nonpublic information concerning the Company (collectively referred to as
"Insiders" as defined below).

 
B.
The policy applies to any and all transactions in the Company's securities,
including its common stock and options to purchase common stock, and any other
type of securities that the Company may issue, such as preferred stock,
convertible debentures, warrants and exchange-traded options or other derivative
securities.

 
C.
The policy will be delivered to all directors, officers, employees and
designated outsiders upon its adoption by the Company, and to all new directors,
officers, employees and designated outsiders at the start of their employment or
relationship with the Company.



III. 
DEFINITIONS

 
A. 
INSIDERS

 
Any person who possesses material nonpublic information is considered an insider
as to that information. Insiders include the Company’s board members, officers,
employees, independent contractors and those persons in a special relationship
with the Company (e.g., its auditors, consultants or attorneys). The definition
of insider is specific to each transaction. In other words, an individual is an
insider with respect to each item of material nonpublic information of which he
or she is aware.
 
B. 
RELATED PERSONS

 
For purposes of this Policy, a Related Person includes:
 
 
·
your spouse, minor children and anyone else living in your household,

 
 
·
partnerships in which you are a general partner;

 
 
·
trusts of which you are a trustee; and

 
 
·
estates of which you are an executor or executrix.

 
 
 

--------------------------------------------------------------------------------

 
 
C.           MATERIAL INFORMATION
 
Information about the Company is "material" if it would be expected to affect
the investment or voting decisions of the reasonable shareholder or investor, or
if the disclosure of the information would be expected to significantly alter
the total mix of the information in the marketplace about the Company. In simple
terms, material information is any type of information which could reasonably be
expected to affect the price of Company securities. While it is not possible to
identify all information that would be deemed "material," the following types of
information ordinarily would be considered material:
 
 
·
Financial performance, especially quarterly and year-end earnings, and
significant changes in financial performance or liquidity.

 
 
·
Company projections and strategic plans.

 
 
·
Potential mergers and acquisitions or the sale of Company assets or
subsidiaries.

 
 
·
New major contracts, orders, suppliers, customers, or finance sources, or the
loss thereof.

 
 
·
Major discoveries or significant changes or developments in products or product
lines, research or technologies.

 
 
·
Significant changes or developments in supplies or inventory, including
significant product defects, recalls or product returns.

 
 
·
Significant pricing changes.

 
 
·
Stock splits, public or private securities/debt offerings, or changes in Company
dividend policies or amounts.

 
 
·
Significant changes in senior management.

 
 
·
Significant labor disputes or negotiations.

 
 
·
Actual or threatened major litigation, or the resolution of such litigation.

 
D.           NONPUBLIC INFORMATION
 
Material information is "nonpublic" if it has not been widely disseminated to
the public through major newswire services, national news services and financial
news services. For the purposes of this policy, information will be considered
public, i.e., no longer "nonpublic", after the close of trading on the second
full trading day following the Company's widespread public release of the
information.


IV.           STATEMENTS OF COMPANY POLICY AND PROCEDURES


A.           TIMING OF TRANSACTIONS


 
1.
No Trading During Trading Windows While in the Possession of Material Nonpublic
Information. No Insiders possessing material nonpublic information concerning
the Company may trade in Company securities even during applicable trading
windows. Persons possessing such information may trade during a trading window
only after the close of trading on the second full trading day following the
Company's widespread public release of the information.



 
2.
As a general rule, if you know of material nonpublic information about the
Company, you should not engage in any trading in the Company's securities until
forty-eight (48) hours after the information is publicly announced. Please note
the following policy on the permissible trading time after the release of the
Company’s financial information (the "Earnings Dissemination Time"):

 
 
2

--------------------------------------------------------------------------------

 
 
 
a.
If the information relates to the Company's financial performance, you should
wait until forty-eight (48) hours after the Company issues its relevant earnings
release.

 
b.
If the information relates to routine financial performance by the Company, you
should wait until the beginning of trading on the day when at least twenty-four
(24) hours has passed following the Company's publication of its periodic
earnings release. For example, if the Company's routine quarterly earnings
release is issued on Monday at 8:00 a.m., you may trade when the market opens on
Tuesday. If the release is issued at 11:00 a.m. that day or at 5:00 p.m. after
the market closes, you may trade when the market opens on Wednesday. The release
of earnings will typically occur during January, April, July and October.



 
3.
An exception to this rule is trading in compliance with SEC Rule 10b5-1 pursuant
to a contract, instruction or plan previously established at a time when you
were not aware of material nonpublic information (a "10b5-1 Plan"). Any 10b5-1
Plan should be cleared by the Chief Financial Officer before any trading is done
in reliance on it. 



 
4.
Blackout Period. It is a violation of Company policy for a director, executive
officer or certain employees with access to material nonpublic information (to
be determined by the Company from time to time) to engage in any trading in the
Company's securities during a "blackout period" that covers the following
periods:



 
a.
The last two weeks of the month ending each calendar quarter (i.e., March, June,
September and December); and

 
b.
The period from the end of that quarter until [forty-eight hours after the
earnings release] [the earnings dissemination time.]



Exceptions may be made to trading during the blackout period pursuant to a
10b5-1 Plan only with the prior approval of the Chief Executive Officer or Chief
Financial Officer.


 
5.
There is no exception to this Policy for transactions that may be necessary or
justifiable for independent reasons (such as the need to raise money for an
emergency expenditure).

 
B.           COMMUNICATIONS
 
It is against the law and the policy of the Company for any person acting on
behalf of the Company to selectively disclose material nonpublic information to
securities professionals (including, for example, buy and sell-side analysts,
institutional investment managers and investment companies) or to stockholders
of the Company under circumstances where it is reasonably foreseeable that the
stockholder may be likely to trade on the basis of such information, unless the
information is simultaneously disclosed to the public generally.
 
 
1.
Authorized Company Representatives



Senior officials of the Company or any other officer, employee or agent of the
Company who regularly communicates with stockholders of the Company or
securities professionals may be deemed persons "acting on behalf of the
Company". It is the Company's intent to limit the number of spokespersons
authorized to speak on behalf of the Company. Accordingly, the only individuals
authorized to represent the Company in its dealing with securities professionals
and stockholders, including institutional investors, are the Chief Executive
Officer and the Chief Financial Officer and others designated in any writing by
them referencing this Policy (the "Authorized Company Representatives"). In
addition, by similar designation of the Chief Executive Officer or the Chief
Financial Officer, other individuals may be authorized to represent the Company
in dealings with the print and electronic media, including news, financial and
trade publications. If you are not authorized to speak on behalf of the Company
and receive requests for information, please direct the inquiry to an
appropriate authorized person.
 
 
3

--------------------------------------------------------------------------------

 


 
2.
Investor/Analyst Conferences



Whenever practical, the Company will encourage investor and analyst conferences
to be open to the public and simultaneously web-cast. The planned portion of any
conference presentation should be reviewed in advance by the Company's Chief
Executive Officer or Chief Financial Officer. If the conference is not open to
the public, consideration should be given to appropriate dissemination of the
material to be presented. Special care should be given to statements made during
informal or one-on-one meetings with analysts or institutional investors to
avoid the inadvertent disclosure of material nonpublic information.


 
3.
Prompt Reporting of Communication Violations



If an employee believes that material nonpublic information may have been
disclosed to a securities professional or stockholder, such employee must
immediately contact the Chief Executive Officer or Chief Financial Officer. In
certain circumstances, steps to protect the Company and the employee may still
be available. Applicable laws give the Company a short period, generally 24
hours, after discovery of an inadvertent selective disclosure of material
nonpublic information, to disclose such information to the public.


C.           OTHER PROHIBITED ACTIVITIES


 
1.
No Insider may "tip" or disclose material nonpublic information concerning the
Company to any outside person (including family members, analysts, individual
investors, and members of the investment community and news media), unless
required as part of that Insider's regular duties for the Company and authorized
by the Board of Directors of the Company. In any instance in which such
information is disclosed to outsiders, the Company will take such steps as are
necessary to preserve the confidentiality of the information, including
requiring the outsider to agree in writing to comply with the terms of this
policy and/or to sign a confidentiality agreement. All inquiries from outsiders
regarding material nonpublic information about the Company must be forwarded to
Chief Executive Officer, Chief Financial Officer or the Board of Directors of
the Company.



 
2.
No Insider may give trading advice of any kind about the Company to anyone while
possessing material nonpublic information about the Company, except that
Insiders should advise others not to trade if doing so might violate the law or
this policy. The Company strongly discourages all Insiders from giving trading
advice concerning the Company to third parties even when the Insiders do not
possess material nonpublic information about the Company.



 
3.
No Insider may trade in any interest or position relating to the future price of
Company securities, such as a put, call or short sale.



 
4.
No Insider may (a) trade in the securities of any other public company while
possessing material nonpublic information concerning that company, (b) "tip" or
disclose material nonpublic information concerning any other public company to
anyone, or (c) give trading advice of any kind to anyone concerning any other
public company while possessing material nonpublic information about that
company.

 
 
4

--------------------------------------------------------------------------------

 
 
VII.           POTENTIAL CIVIL, CRIMINAL AND DISCIPLINARY SANCTIONS
 
A.           CIVIL AND CRIMINAL PENALTIES
 
The consequences of prohibited insider trading or tipping can be severe. Persons
violating insider trading or tipping rules may be required to disgorge the
profit made or the loss avoided by the trading, pay the loss suffered by the
person who purchased securities from or sold securities to the insider tippee,
pay civil penalties up to three times the profit made or loss avoided, pay a
criminal penalty of up to $1 million, and serve a jail term of up to ten years.
The Company and/or the supervisors of the person violating the rules may also be
required to pay major civil or criminal penalties.
 
B.           COMPANY DISCIPLINE
 
Violation of this policy or federal or state insider trading or tipping laws by
any director, officer or employee, or their family members, may subject the
director to dismissal proceedings and the officer or employee to disciplinary
action by the Company up to and including termination for cause.
 
C.           REPORTING OF VIOLATIONS
 
Any Insider who violates this policy or any federal or state laws governing
insider trading or tipping, or knows of any such violation by any other
Insiders, must report the violation immediately to the Board of Directors of the
Company. Upon learning of any such violation, the Board, in consultation with
the Company's legal counsel, will determine whether the Company should release
any material nonpublic information, or whether the Company should report the
violation to the SEC or other appropriate governmental authority.
 
VIII.           INQUIRIES
 
Please direct all inquiries regarding any of the provisions or procedures of
this policy to the counsel of the Company.
 
 
5

--------------------------------------------------------------------------------

 
 